BUCKLES, J.
This is an original application to dismiss the appeal pending in this court, brought here by Nathan L. Kohn, the intervener in the court below. The motion is made by the respondent upon the ground that said intervener is not a party aggrieved by the judgment and order appealed from, and that he has no right to appeal. As some of the questions involved in the appeal would have to be considered in determining this motion, we think the further consideration of the motion should be postponed and be taken up with the appeal when it is presented.
It is therefore ordered that the determination of the motion to dismiss the appeal be postponed, to be taken up with the appeal when said appeal is presented and determined at that time.
We concur: Chipman, P. J.; McLaughlin, J.